ON MOTION FOR REHEARING.
The Twenty-eighth Legislature enacted the following statute:
"Section 1. That all railroads in Texas shall be required to build sidings and spur tracks sufficient to handle the business tendered such railroads when ordered to do so by the Railroad Commission as hereinafter provided.
"Sec. 2. Power is conferred on the Railroad Commission of Texas to require compliance by railroad companies with the provision of section 1 of this act, under such regulations as said commission may deem reasonable, and all railroad companies shall be subject to the penalties prescribed by law for failure to comply with the requirements of the Railroad Commission as provided herein." Laws 28th Leg., p. 93.
The language "the business tendered such railroads" refers to freight and passengers which come to the railroad from the public for transportation as a public highway. The intention of the Legislature was to require all railroad companies to provide all necessary means for accommodating such business. It was not intended to require railroad companies to construct "switches and spur tracks" away from their lines to accommodate individual interests. The law does not empower the commission to compel railroad companies to construct such tracks as are required in this case.
The motion for rehearing is overruled.
Overruled. *Page 69